Name: Commission Regulation (EC) NoÃ 1039/2008 of 22Ã October 2008 reintroducing customs duties on imports of certain cereals for the 2008/09 marketing year
 Type: Regulation
 Subject Matter: tariff policy;  trade;  plant product
 Date Published: nan

 23.10.2008 EN Official Journal of the European Union L 280/5 COMMISSION REGULATION (EC) No 1039/2008 of 22 October 2008 reintroducing customs duties on imports of certain cereals for the 2008/09 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Articles 143 and 187, in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 608/2008 of 26 June 2008 temporarily suspending customs duties on imports of certain cereals for the 2008/09 marketing year (2) suspended customs duties on imports of certain cereals both for tariff quotas at reduced duty and for imports at the normal rate. Article 1(2) of that Regulation provides that customs duties may be reintroduced at the levels and under the conditions provided for in Article 136 of Regulation (EC) No 1234/2007, where, for one or more of the products referred to in Article 1(1) of Regulation (EC) No 608/2008, the fob price recorded in Community ports is below 180 % of the reference price given in Article 8(1)(a) of Regulation (EC) No 1234/2007 or where the quantities available on the Community market are sufficient to ensure market equilibrium. (2) The fob price of common wheat, recorded in Community ports since 29 September 2008, is below 180 % of the reference price. (3) The conditions laid down for reintroducing customs duties in accordance with Article 1(2)(a) of Regulation (EC) No 608/2008 are therefore currently met for the product referred to in the recital above. (4) Given the interdependence of the markets in the various cereals and the rapid impact of changes in the price of one cereal on other cereals, the customs duties on products falling within CN codes 1001 90 99, 1001 10, 1002 00 00, 1003 00, 1005 90 00, 1007 00 90, 1008 10 00 and 1008 20 00 should be simultaneously reintroduced at the levels and under the conditions provided for in Article 136 of Regulation (EC) No 1234/2007. (5) However, traders should not be penalised in cases where cereals are en route for importation into the Community. The time required for transport should therefore be taken into account and traders therefore allowed to release cereals for free circulation under the customs-duty suspension regime provided for in Regulation (EC) No 608/2008 for all products whose direct transport to the Community has started at the latest on the day on which this Regulation is published. The evidence to be provided proving direct transport to the Community and the date on which the transport commenced should also be established. (6) For the sake of clarity, Regulation (EC) No 608/2008 should therefore be repealed. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. The application of customs duties on imports of products falling within CN codes 1001 90 99, 1001 10, 1002 00 00, 1003 00, 1005 90 00, 1007 00 90, 1008 10 00 and 1008 20 00 is hereby reintroduced for all imports at the normal rate carried out in accordance with Article 130 of Regulation (EC) No 1234/2007 and for all imports carried out under the tariff quotas at reduced duty opened in accordance with Article 144 of that Regulation. 2. In accordance with Articles 135 and 136 of Regulation (EC) No 1234/2007, the customs duties are reintroduced at the levels as last laid down by Commission Regulation (EC) No 1026/2008 (3). 3. Where the cereals referred to in paragraph 1 of this Article undergo direct transport to the Community and such transport began at the latest by the date of the publication of this Regulation, the suspension of customs duties under Regulation (EC) No 608/2008 shall continue to apply for the purposes of the release into free circulation of the products concerned. Proof of direct transport to the Community and of the date on which the transport commenced shall be provided, to the satisfaction of the relevant authorities, on the basis of the original transport document. The duration of that transport to carry the products to their destination shall be that strictly necessary depending on the distance and method of transport. Article 2 Regulation (EC) No 608/2008 is repealed. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 166, 27.6.2008, p. 19. (3) OJ L 277, 18.10.2008, p. 31.